PROSPECTUS MAY1, 2010 ADAMSHARKNESS SMALL CAP GROWTH FUND (ASCGX) The Fund seeks maximum capital appreciation. The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 2 Investment Objective 2 Fees and Expenses 2 Expense Example 2 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Investment Risks 3 Performance Information 4 Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Details Regarding the Fund’s Investment Strategies and Risks 6 Additional Information Regarding Investment Strategies 6 Additional Information Regarding Principal Investment Risks 8 Who May Want to Invest in the Fund 9 Management 11 Adviser 11 Portfolio Manager 11 Other Service Providers 12 Fund Expenses 12 Your Account 13 How to Contact the Fund 13 General Information 13 Buying Shares 16 Selling Shares 21 Retirement Accounts 24 Portfolio Manager Past Performance 25 Other Information 27 Distributions and Dividend Reinvestments 27 Taxes 27 Organization 28 Financial Highlights 29 Summary Section Investment Objective The Adams Harkness Small Cap Growth Fund (the “Fund”) seeks maximum capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the sales price) None Maximum Deferred Sales Charge (Load) (as apercentage of the sales price) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of the offering price) None Redemption Fee (as a percentage of amount redeemed within 30 days of purchase, as applicable) 1.00% Maximum Account Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 3.01% Total Annual Fund Operating Expenses 4.01% Expense Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 381% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets plus borrowings for investment purposes in the equity securitiesof smaller, lesser-known companies whose stocks are traded in the U.S. markets. The Fund normally invests in companies that the Adviser believes are in an early stage or transitional point in their development and have above average prospects for growth, including initial public offerings of such companies. Smaller companies are defined by the 2 Adviser as those with market capitalizations in the range of the Russell 2000 Growth Index, which includes those Russell 2000 companies (approximately 2000 of the smallest securities in the U.S. equity universe based on market capitalization and index membership) with higher price-to-book ratios and higher forecasted growth values. As of March 31, 2010, the largest company by market capitalization in the Russell 2000 Growth Index was $5.522 billion. The Fund’s investment process focuses on 1) security selection through a quantitative screening process of the universe of small capitalization companies to identify those companies with fundamental strengths and/or positive catalysts, such as new management, which may provide for a potential acceleration in the growth rate of the company; and, 2) portfolio constructionreflecting major social, economic and technological trends that provide a framework for identifying the industries and companies in which the Fund will invest.The Fund may invest in initial public offerings and trade frequently.Securities in the portfolio may be sold when they exhibit deteriorating fundamentals,changing circumstances affect the original reasons for the investment, their valuation target is achieved or, in the Adviser’s opinion, more attractive alternatives exist. Because the Fund invests in small companies that the Portfolio Manager believes offer promising growth potential, including small, fast growing companies that offer innovative products, services or technologiesto a rapidly expanding marketplace, companies coming public ("IPOs") could be candidates for inclusion in the Fund. Under certain market conditions, IPOs and companies newly public could comprise a significant portion of the Fund’s investments.Additionally, under certain market conditions, from time to time, the Fund may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues, or markets. Principal Investment Risks General Market RiskThe Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Recent Market Events It is important that investors closely review and understand the risks of investing in the Fund.Unprecedented recent turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Management RiskDue to its active management, the Fund could underperform other mutual funds with similar investment objectives. SmallerCompany RiskSecurities of smaller companies may be more volatile than securities of larger companies and as a result, the price of smaller companies may decline more in response to selling pressure. Initial Public Offerings RiskA portion of the Fund’s return may be attributable to its investment in IPOs. When the Fund’s asset base is small, the impact of 3 such investments on the Fund’s return will be magnified but should decline with the growth of the Fund’s assets. Portfolio Turnover RiskA high level of portfolio turnover may have a negative impact on performance by increasing transaction costs and generating greater tax liabilities for shareholders. Equity RiskThe Fund is subject to the risks of broad stock market decline or a decline in particular holdings.In addition, the value of a security may decline for a number of reasons which directly relate to the issuer of a security, such as management performance, financial leverage and reduced demand for the issuer’s goods or services. Common stocks, which are a type of equity security, are generally subordinate to issuers’ other securities, including convertible and preferred securities. Growth Company Risk Securities of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. Peformance Information The following chart and table illustrate the variablityFund’s returns as of December31, 2009. The chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns for 1 and5 years and since inceptioncompare with those of the Russell 2000 Growth Index. Updated performance information is available online at www.ahsmallcap.com or by calling (800) 441-7031. Performance information (before and after taxes) represents only past performance and does not necessarily indicate future results. Calendar Year Total Returns YEARS ENDED DECEMBER 31 During the period shown, the highest return for a quarter was 18.26% (3rd quarter, 2009) and the lowest return was -27.02% (4th quarter, 2008). AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year Since Inception 2/27/04 Return Before Taxes 21.46% (1.00)% 0.22% Return After Taxes on Distributions 21.46% (1.52)% (0.23)% Return After Taxes on Distributions and Sale of Fund Shares 13.95% (1.10)% (0.03)% Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 34.47% 0.87% 2.21% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax 4 situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of Fund shares at the end of the measurement period. Management Adviser AH Lisanti Capital Growth,LLC is the Fund’s Adviser. Portfolio Manager MaryLisanti is the portfolio manager of the Fund.Ms. Lisanti has managed the Fund since its commencement in February 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, or by mail to Adams Harkness Small Cap Growth Fund, Attn: Transfer Agent, Atlantic Fund Administration, LLC, P.O. Box 588, Portland, Maine, 04112. Telephone requests may be made to (800) 441-7031 (toll free).Shares also may be purchased by check, wire, or electronic bank transfer.The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment All Accounts Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a fund supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 5 Details Regarding The Fund’s Investment Strategies And Risks Additional Information Regarding Prinicipal Investment Strategies Concepts to Understand Equity Securitymeans a security such as a common stock, preferred stock or convertible security that represents an ownership interest in a company. Common Stockmeans an ownership interest in a company and usually possesses voting rights and earns dividends. Debt Securitymeans a security such as a bond or note that obligates the issuer to pay the security owner a specified sum of money (interest) at set intervals as well as to repay the principal amount of the security at its maturity. Preferred Stockmeans a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. Convertible Securitymeans debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future. A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinate to comparable nonconvertible securities. Market Capitalizationmeans the value of a company’s common stock in the stock market. The Fund normally invests at least 80% of its net assets plus borrowings for investment purposes in the equity securities of smaller, lesser-known companies whose stocks are traded in the U.S. markets (“80% Policy”). The Fund normally invests in companies that the Portfolio Manager believes are in an early stage or transitional point in their development and have above average prospects for growth, including initial public offerings of such companies. Smaller companies are defined as those with market capitalizations no greater than $3.0 billion at the time of their purchase.Smaller companies are defined by the Adviser as those with market capitalizations in the range of the Russell 2000 Growth Index, which includes those Russell 2000 companies (approximately 2000 of the smallest securities in the U.S. equity universe based on market capitalization and index membership) with higher price-to-book ratios and higher forecasted growth values. As of March 31, 2010, the largest company by market capitalization in the Russell 2000 Growth Index was $5.522 billion. The Fund must provide shareholders with 60 days’ prior written notice if it changes its 80% Policy. The Adviser’s ProcessThe Fund’s investment process focuses on two key areas—security selection and portfolio construction. AH Lisanti Capital Growth,LLC (“AH Lisanti” or, the “Adviser”), the Fund’s Adviser uses a disciplined investment process that includes the following components: Security Selection: Database Screening The Portfolio Manager applies a quantitative screening process to the universe of small capitalization companies to identify those companies with fundamental strengths such as: ● strong balance sheets ● good cash flow 6 ● high returns on equity ● strong or improving fundamentals ● new productsand/or unique business strategies The Portfolio Manager also looks for companies with positive catalysts, such as new management, which may provide for a potential acceleration in the growth rate of the company. Other factors identified through the screening process include: ● high management ownership in the company ● low institutional ownership A valuation screen is also used to determine if the price/earnings ratio in relation to the company’s underlying growth rate is reasonable. Fundamental Research Fundamental research focuses on identifying several types of companies that the Portfolio Manager believes offer promising growth potential including: ● small, fast growing companies that offer innovative products, services or technologies to a rapidly expanding marketplace ● companies experiencing a major change which is expected to produce advantageous results, such as new management, products or technologies, restructuring or reorganization, or merger and acquisition The Portfolio Manager utilizes meetings with company management, research at industry trade shows and conferences, and discussions with customers and competitors, to help identify companies whose stock price may not reflect the rate of growth the company can maintain and/or those whose stock price does not yet reflect the positive changes that have occurred because they have not yet appeared in the financial results. Once purchased, portfolio holdings are monitored closely, and new information is evaluated relative to the original reason for investing. Portfolio Construction: Themes The Portfolio Manager intends the Fund’s investments to reflect what she believes to be the major social, economic and technological trends (collectively, “Themes”) that will shape the future of business and commerce over the next three to five years. These Themes will provide a framework for identifying the industries and companies in which the Fund will invest. While sector weightings are monitored, the portfolio is generally constructed around 12-15 themes, such as The New Consumer, The Ubiquitous Semiconductor and Managing the Information Age. Sell Discipline In general, stocks are sold when: ● valuation targets are achieved ● changing circumstances affect the original reasons for the investment ● the company exhibits deteriorating fundamentals ● the Portfolio Manager believes more attractive alternatives exist Initial Public Offerings Because the fund invests in small companies that the Portfolio Manager believes offer promising growth potential, including small, fast growing companies that offer innovative products, services or technologiesto a rapidly expanding marketplace, companies coming public ("IPOs") could be 7 candidates for inclusion in the fund. Under certain market conditions, IPOs and companies newly public could comprise a significant portion of the Fund’s investments.Additionally, under certain market conditions, from time to time, the Fund may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues, or markets. Temporary Defensive PositionIn order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with the Fund’s principal investment strategies.For temporary defensive purposes, the Fund may invest all or a portion of its assets in common stocks of larger, more established companies, fixed-income securities, short-term money market securities or cash. To the extent the Fund is engaged in temporary defensive investments, the Fund will not be pursuing its investment objective. A defensive position taken at the wrong time, may have an adverse impact on the Fund’s performance. Additional Information Regarding Principal Investment Risks General Market RiskAn investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. In general, stock values are affected by activities specific to the company as well as general market, economic and political conditions. The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value. There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program. You could lose money on your investment in the Fund, or the Fund could underperform other investments. Other general market risks include: ● The stock market may not recognize the growth potential or value of the stocks in the Fund’s portfolio ● The judgment ofAH Lisanti as to the growth potential or value of a stock may be wrong ● A decline in investor demand for growth stocks may adversely affect the value of the portfolio securities Recent Market Events RiskGlobal securities markets have experienced significant volatility since 2008.The fixed-income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the prices of securities of individual companies have been negatively impacted, even though there may have been little or no apparent degradation in the financial conditions or prospects of those companies.Continuing market problems may have adverse effects on the performance of the Fund. Management RiskThe Fund is actively managed and its performance therefore will reflect the Advisor’s ability to make investment decisions which are suited to 8 achieving the Fund’s investment objectives. Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Smaller Company RiskBecause investing in small companies can have more risk than investing in larger, more established companies, an investment in the Fund may have the following additional risks: ● The securities of smaller companies are traded in lower volume and may be less liquid than securities of larger, more established companies ● The value of the securities may depend on the success of products or technologies that are in a relatively early stage of development and that may not have been tested ● Smaller companies may have more limited product lines, markets and financial resources that make them more susceptible to economic and market setbacks ● At certain times, the stock market may not favor the smaller, growth-oriented companies in which the Fund invests. During this time, it would be expected that the Fund could underperform other Funds with different investment strategies ●
